Memorandum Opinion
MONTIE R. DEER, Chief Justice.
Now on this 24th day of March, 2006, this matter comes before the Justices of the Supreme Court of the Sac and Fox Nation of Oklahoma.
New Gaming Systems, Inc. appeal from an “order” entered on August 22, 2005 by Judge Padilla.
*818The parties are familiar with the facts as presented and we do not repeat them except when necessary to explain our decision.
The record reflects that the district court heard oral argument om a “Motion to Dismiss” (filed by appellee) on June 22, 2005. Judge Padilla held that appellant was entitled to reasonable discovery and to present evidence at a future hearing. No future hearing was held nor notice of an impending “order” given. Instead, the judge “announced” a de novo review and issued her order of August 22, 2005.
We find as a matter of law that appel-lee’s “Motion to Dismiss” was in essence a “Summary Judgment” motion. It is fundamental “case book” law that a summary judgment motion must provide the opportunity to conduct discovery and present evidence in opposition to the motion. (See Sac and Fox Civil Procedure Code and Federal Code of Civil Procedure.)
In addition, the lower court’s “order” failed to give sufficient findings of fact and conclusions of law as to the claims of New Gaming Systems, Inc.
The case is remanded to the district court for further proceedings consistent with this opinion.
IT IS SO ORDERED!
Concurring: Justice LARRY K. LENORA, Justice BARBARA A. DAKIN and Justice JARED B. CAWLEY.
Not Participating: Justice TIMOTHY POSEY.